FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                        OCTOBER 28, 2021
                                                                    STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2021 ND 191

Jeffrey Allen Dunford,                                Plaintiff and Appellant
      v.
Truman E. Tryhus, Jr. a/k/a
Trueman E. Tryhus Estate -
deceased and T&J Investment
(Joan Tryhus),                                     Defendants and Appellees



                                No. 20210146

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable John C. Irby, Judge.

AFFIRMED.

Per Curiam.

Jeffrey A. Dunford, self-represented, San Diego, California, plaintiff and
appellant; submitted on brief.

Ryan C. McCamy, Fargo, North Dakota, for defendants and appellees;
submitted on brief.
                              Dunford v. Tryhus
                                No. 20210146

Per Curiam.

[¶1] Jeffrey Dunford appeals from a district court order dismissing his
complaint alleging child abuse, and an order denying his request for a hearing.
We summarily affirm under N.D.R.App.P. 35.1(a)(1) and (7), and award costs
and attorney’s fees.

[¶2] In 2008, Dunford alleged his former dentist, Trueman Tryhus, sexually
abused him between 1965 and 1969. Tryhus moved for summary judgment,
asserting the claim was barred by the statute of limitations. The district court
granted summary judgment in favor of Tryhus, and we affirmed. Dunford v.
Tryhus, 2009 ND 212, 776 N.W.2d 539. In February 2021, Dunford alleged the
same claim against the Defendants. The Defendants moved to dismiss, and the
district court granted the dismissal. We summarily affirm, concluding the
claim is barred by res judicata. See Ungar v. N.D. State Univ., 2006 ND 185,
¶ 11, 721 N.W.2d 16 (“Res judicata, or claim preclusion, prevents relitigation
of claims that were raised, or could have been raised, in prior actions between
the same parties or their privies.”). Further, we conclude Dunford has failed to
adequately brief the district court’s denial of his request for a hearing on the
motion to dismiss. See State v. Noack, 2007 ND 82, ¶ 8, 732 N.W.2d 389 (noting
we will not consider an argument that is not adequately articulated, supported,
and briefed).

[¶3] The Defendants argue the appeal is frivolous and they are entitled to
costs and attorney’s fees as provided in their attorney’s affidavit filed with the
Court. We agree and award attorney’s fees in the amount of $2,622.60 and
single costs. See N.D.R.App.P. 38.

[¶4] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte


                                        1